                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

THE FRANKLIN LAW FIRM, P.A.,

      Plaintiff,
v.                                                  Case No. 8:19-cv-1839-T-35AAS

JOHN D. STACEY,

      Defendant,
__________________________________________/

                                       ORDER

      The Franklin Law Firm, P.A. (Franklin) moves to compel John D. Stacey to

provide a better interrogatory response and to produce documents. (Doc. 26). Stacey

responded in opposition to the motion. (Doc. 27).

      A party may obtain discovery about any nonprivileged matter relevant to any

party’s claim or defense and proportional to the needs of the case. Fed. R. Civ. P.

26(b)(1). Discovery is meant to help parties ascertain facts that bear on issues in the

case. ACLU of Fla., Inc. v. City of Sarasota, 859 F.3d 1337, 1340 (11th Cir. 2017)

(citations omitted).

      A party may move for an order compelling discovery from the opposing party.

Fed. R. Civ. P. 37(a). The party moving to compel discovery has the initial burden of

proving that the requested discovery is relevant. Douglas v. Kohl’s Dep’t. Stores, Inc.,

No. 6:15-cv-1185-Orl-22TBS, at *2 (M.D. Fla. Apr. 25, 2016) (quotation and citation

omitted).   The responding party must then specifically demonstrate how the

                                           1
requested discovery is unreasonable or unduly burdensome. Panola Land Buyers

Ass’n v. Shuman, 762 F.2d 1550, 1559-60 (11th Cir. 1985).

      Franklin sued former client Stacey for breach of contract and quantum meruit,

seeking its allegedly unpaid attorney’s fees. (Doc. 13). Franklin represented Stacey

in a domestic relations case in Polk County Circuit Court, Case No.: 2007-DR-000243,

from January 2014 through June 2018.

      Franklin moves to compel a better response to interrogatory no. 1 and to

produce documents in response to request for production no. 1.               (Doc. 26).

Interrogatory no. 1 requests,

             For each of your attorneys who represented you in your
             divorce proceeding, John D. Stacey v. Emma S. Stacey,
             Polk County Case No.: 2007DR-000243, please state in
             detail, the time period which each attorney represented
             you, and the amount you paid for that attorney’s services
             for the time period for which said attorney represented you.

(Doc. 26-1). In response, Stacey states,

             Defendant objects to the request in that it is overly broad,
             unduly burdensome, oppressive, and seeks information
             that is not relevant to the issues in this lawsuit or
             reasonably calculated to lead to the discovery of admissible
             evidence.       More      specifically,   the    Defendant’s
             representation in Polk County Case No.: 2007DR-0000243
             by, and amounts paid to, attorneys other than Plaintiff has
             nothing to do with the claims, defenses, counter-claims, or
             issues concerning Plaintiff’s services, charges by Plaintiff,
             payment to Plaintiff, or anything else related to the instant
             case. Without waiving, and subject to such objections: the
             names of the attorneys that I recall having represented me
             in the Polk domestic relations case are Rusty Franklin,
             Luke Mattson, Nile Brooks, Robert Petty, and, Cheney
             Mason (others may be indicated in the Court file if the
                                           2
               domestic relations case), other than Plaintiff’s
               representation was from 2014 through 2018; I do not recall
               the amount paid to each attorney, other than what may
               have already been provided and/or pled in the instant case
               as to Rusty Franklin.

(Doc. 26-2). Request for Production No. 1 requests,

               For each of your attorney identified in your answers to the
               Interrogatories propounded on November 27, 2019,
               produce any and all cancelled checks (with the account
               numbers redacted), paid invoices, accounting ledgers,
               and/or any other documents evidencing you paid to each
               attorney who represented you in your divorce proceeding
               titled: John D. Stacey v. Emma S. Stacey, Polk County
               Case No.: 2007 DR-000243.

(Doc. 26-3). In response, Stacey states,

               Defendant objects to the request in that it is overly broad,
               unduly burdensome, oppressive, and seeks information
               that is not relevant to the issues in this lawsuit or
               reasonably calculated to lead to the discovery of admissible
               evidence.        More     specifically,    the   Defendant’s
               representation in Polk County Case No.: 2007DR-0000243
               by, and amounts paid to, attorneys other than Plaintiff has
               nothing to do with the claims, defenses, counter-claims, or
               issues concerning Plaintiff’s services, charges by Plaintiff,
               payment to Plaintiff, or anything else related to the instant
               case. Without waiving, and subject to such objections, as
               to compensation to Plaintiff, Defendant is not currently
               holding responsive documents, continues to search for
               responsive documents, and will provide same to Plaintiff
               if/when located. However, some payments were made to
               Plaintiff in cash (at Plaintiff’s request), some was paid by
               others on Defendant’s behalf, and some included payment
               in trade (such as the paved road behind Plaintiff’s house).

(Doc. 26-4).

      Franklin argues information about Stacey’s prior representation is relevant

                                            3
because of its claim for quantum meruit. (Doc. 26, pp. 3-4). To satisfy the elements

of quantum meruit, a plaintiff must show that the plaintiff provided, and the

defendant assented to and received, a benefit in the form of goods or services that, in

the ordinary course of common events, a reasonable person receiving such a benefit

normally would expect to pay for it. W.R. Townsend Contracting, Inc. v. Jensen Civil

Construction, Inc., 728 So.2d 297 (Fla. 1st DCA 1999).

      Information about the rates of Stacey’s prior counsel offers little probative

value of the alleged benefit provided by Franklin to Stacey.       Likewise, Stacey’s

payments to prior counsel and their respective rates is not relevant to the

determination of the reasonable hours expended or the reasonable hourly rates of

Franklin’s representation. Thus, these requests are not relevant or proportional to

the needs to this action.

      That said, Stacey responded to these requests. In response to interrogatory

no. 1, Stacey listed her prior counsel and stated he did not recall the amount paid to

each attorney other than what was already provided. (Doc. 26-2). In response to

request for production no. 1, Stacey is trying to locate responsive documents

evidencing payments made to Franklin (although Franklin likely has this

information). As for Stacey’s prior counsel, Stacey responded “under oath . . . that he

is not in possession of any documents that would show what he may have paid to

these other attorneys 7 - 13 years ago.” (Doc. 27, p. 4).

      Stacey’s responses to Franklin’s discovery requests are sufficient.        Thus,

                                           4
Franklin’s motion to compel (Doc. 26) is DENIED. Each party will bear their own

attorney’s fees and costs associated with this motion.

      ORDERED in Tampa, Florida on February 20, 2020.




                                          5
